All questions of law presented by the allegations designated one, two and three above were decided in the per curiam opinion promulgated by this court when overruling the demurrers.
Neither the issue of reasonableness of water rates nor the issue of unjust discrimination is pleaded by the allegations designated "(4)," or submitted by argument of counsel for respondent.
No questions are before the court in addition to those *Page 392 
presented by the demurrers, and therefore the writs of mandamus will be issued.
Writs allowed.
TURNER, WILLIAMS ZIMMERMAN and BETTMAN, JJ., concur.
WEYGANDT, C.J., and HART, J., dissent.
MATTHIAS, J., not participating.